Case 17-26326        Doc 35     Filed 05/13/19     Entered 05/13/19 15:48:13          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 26326
         Daniel Sanchez

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 08/31/2017.

         2) The plan was confirmed on 10/25/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 01/07/2019.

         5) The case was Dismissed on 01/16/2019.

         6) Number of months from filing to last payment: 14.

         7) Number of months case was pending: 20.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-26326             Doc 35           Filed 05/13/19    Entered 05/13/19 15:48:13                Desc         Page 2
                                                            of 3



 Receipts:

           Total paid by or on behalf of the debtor                     $13,897.00
           Less amount refunded to debtor                                    $0.00

 NET RECEIPTS:                                                                                            $13,897.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $2,829.20
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                  $641.52
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $3,470.72

 Attorney fees paid and disclosed by debtor:                           $995.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim       Principal       Int.
 Name                                          Class   Scheduled      Asserted         Allowed        Paid         Paid
 Bankamerica                               Unsecured      5,319.00            NA              NA            0.00        0.00
 Barclays BANK Delaware                    Unsecured      4,940.00            NA              NA            0.00        0.00
 Cavalry SPV I LLC Assignee of Capital O   Unsecured      2,465.00       2,465.33        2,465.33           0.00        0.00
 Citi                                      Unsecured      1,210.00            NA              NA            0.00        0.00
 Department Stores National Bank           Unsecured      1,706.00       1,779.73        1,779.73           0.00        0.00
 Department Stores National Bank           Unsecured           0.00           NA              NA            0.00        0.00
 Navy Federal Credit Union                 Unsecured      6,859.00       6,793.26        6,793.26           0.00        0.00
 Navy Federal Credit Union                 Unsecured         839.00        799.59          799.59           0.00        0.00
 Navy Federal Credit Union                 Secured       12,264.00     12,015.17        12,015.17      2,923.26      551.71
 Portfolio Recovery Associates             Unsecured      6,983.00       7,079.77        7,079.77           0.00        0.00
 Portfolio Recovery Associates             Unsecured         632.00      5,089.34        5,089.34           0.00        0.00
 Quantum3 Group                            Unsecured      4,009.00       4,262.77        4,262.77           0.00        0.00
 Resurgent Capital Services                Unsecured     18,931.00     19,266.19        19,266.19           0.00        0.00
 Resurgent Capital Services                Unsecured      2,357.00       2,434.69        2,434.69           0.00        0.00
 Santander Consumer USA Inc                Secured       24,533.00     24,053.64        24,053.64      5,846.63    1,104.68
 Syncb/Care Credit                         Unsecured      2,401.00            NA              NA            0.00        0.00
 Syncb/Sams Club                           Unsecured      1,670.00            NA              NA            0.00        0.00
 Thd/Cbna                                  Unsecured      1,017.00            NA              NA            0.00        0.00
 US Bank Trust NA                          Secured      313,052.00    311,019.49       311,019.49           0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-26326        Doc 35      Filed 05/13/19     Entered 05/13/19 15:48:13             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                 $311,019.49              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $36,068.81          $8,769.89           $1,656.39
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                         $347,088.30          $8,769.89           $1,656.39

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $49,970.67               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $3,470.72
         Disbursements to Creditors                            $10,426.28

 TOTAL DISBURSEMENTS :                                                                     $13,897.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/13/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
